Citation Nr: 0603596	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date earlier than March 15, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  An 
August 2000 rating decision granted service connection for 
PTSD and assigned a 50 percent rating, effective March 15, 
1999.  A September 2001 rating decision granted a 100 percent 
rating for PTSD, effective March 15, 1999.  

The veteran timely appealed for an earlier effective date for 
the grant of service connection for PTSD.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of a 
"downstream" issue such as the effective date of service 
connection).  An October 2002 rating decision denied the 
claim.  

In July 2005, to support his claim, the veteran and his 
spouse testified at a videoconference hearing chaired by the 
undersigned.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran submitted a claim for a service connection 
for PTSD on March 15, 1999; which was subsequently granted 
and a 100 percent rating was assigned.  

3.  The veteran was first diagnosed with PTSD in January 
2000.  

CONCLUSION OF LAW

The criteria for an effective date earlier than March 15, 
1999, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was not accomplished as the RO sent the veteran notice 
in December 2004, after the initial denial.  

This letter essentially explained the type of evidence that 
needed to be submitted for him to prevail on the earlier 
effective date claim, what evidence he should submit, and 
what evidence the RO would obtain for him.  He was also, in 
essence, told to submit all pertinent evidence he had in his 
possession.  In addition, the veteran's spouse contacted the 
RO by telephone in December 2004 and she was informed of the 
evidence needed for the veteran to prevail on his claim.   So 
any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

The veteran served in Vietnam and was awarded a Bronze Star 
Medal for heroism in combat, among other decorations.  

On September 2, 1998, the veteran suffered an intercerebral 
hemorrhage with resulting left hemiparesis.  On October 7, 
1998, the veteran submitted a claim for service connection 
for peripheral neuropathy due to Agent Orange exposure.  On 
December 1, 1998, the veteran submitted a claim of service 
connection for a cerebrovascular accident sustained on 
September 2, 1998.  

VA progress notes indicated that depression and PTSD screens 
were negative in May 1999.  A December 1999 progress note 
found probable PTSD.  An initial PTSD evaluation dated in 
January 2000 diagnosed PTSD due to Vietnam combat stressors.  

At his personal hearing, the veteran stated that he did not 
file a claim of service connection for PTSD before March 15, 
1999.  He believed that he was entitled to service connection 
for PTSD since separation from service as he was issued the 
Bronze Star Medal.  However, he currently requests an earlier 
effective date of September 2, 1998, the date of his 
cerebrovascular accident, for the grant of service connection 
for PTSD.  The veteran and his spouse noted that the veteran 
has had PTSD symptomatology since service, and medical 
providers have told him that he has had the condition since 
service even though the first diagnosis of PTSD was made in 
2000.  They noted that he was severely physically and 
mentally incapacitated from September 2, 1998, to March 15, 
1999, due to the cerebrovascular accident and they could not 
have submitted a claim during that period.  They also noted 
that the veteran was hospitalized from September to December 
1998 due to his severe condition.  Therefore, the veteran 
requests an earlier effective date to September 2, 1998, 
because the residuals of the cerebrovascular accident 
prevented him from both applying for service connection for 
PTSD and obtaining a medical examination which would have 
diagnosed PTSD earlier than January 2000.  

A specific claim in the form prescribed by the Secretary must 
be filed for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increased will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release if application therefore is received within one 
year from such date of discharge or release.  See 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in line of duty in 
active service).  Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose, if the claim is 
received within one year after service separation.  If the 
claim is not received within one year of separation from 
service, the effective date for an award of service 
connection will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2) (2000); see also 38 C.F.R. § 3.1(k) (defining 
"service-connected" as a disability that was incurred in or 
aggravated in the line of duty in active military service).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence establishes that the veteran's 
original claim of entitlement to service connection for PTSD 
was received at the RO on March 15, 1999.  The veteran has 
conceded that fact.  Even if the veteran could have obtained 
an examination and diagnosis of PTSD earlier than March 15, 
1999, he still would not be entitled to an effective date 
earlier than March 15, 1999.  A veteran cannot receive an 
effective date of service connection earlier than the date of 
claim.  See 38 C.F.R. § 3.400, supra.  

As a preliminary matter, the Board attaches no probative 
weight to the statements of the veteran and his spouse that 
the veteran lacked the physical and mental capacity to submit 
a claim for service connection for PTSD from September 2, 
1998, to March 15, 1999.  The record contains two claims for 
service connection in October December 1998, which were 
submitted shortly after the September 2, 1998, 
cerebrovascular accident, and, apparently, were submitted 
while the veteran was still hospitalized for the condition.  
These claims constitute prima facie evidence that the veteran 
had the physical and mental capacity to submit VA 
compensation claims during this period.  

Even assuming, without deciding, that the veteran was 
physically and mentally incapacitated during the period in 
question, no statute, regulation or binding court precedent 
allows for "equitable tolling" of a period for filing an 
initial claim for compensation.  In Barrett v. Principi, 363 
F.3d 1316 (Fed. Cir. 2004), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
in certain circumstances, "mental illness may justify the 
tolling of [38 U.S.C. § ] 7266(a)'s 120-day period for 
appeal."  Barrett, 363 F.3d at 1320.  However, the holding 
in Barrett applies to an appeal period, not an initial 
request for compensation.  

In sum, the Board finds that the veteran's original claim for 
service connection for PTSD was received by the RO on March 
15, 1999, which is well beyond one year after his date of 
separation from active duty.  The file contains no document 
that can be construed as a claim for service connection for 
PTSD prior to March 15, 1999 and the veteran denies that he 
filed a claim prior to that date.  Accordingly, under the 
applicable law and regulation, an effective date for the 
grant of service connection and compensation for PTSD, prior 
to the date of VA receipt of the claim on March 15, 1999, is 
not permitted.  As the preponderance of the evidence is 


against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet.App 49 (1990).


ORDER

Entitlement to an effective date of service connection for 
PTSD, prior to March 15, 1999, is denied.





____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


